     Case 2:19-cv-06723-SVW-KS Document 1 Filed 08/02/19 Page 1 of 11 Page ID #:1



1      LAQUER URBAN CLIFFORD & HODGE LLP
2      Susan Graham Lovelace, State Bar No. 160913
       Email: Lovelace@luch.com
3      225 South Lake Avenue, Suite 200
4      Pasadena, CA 91101-3030
       Telephone: (626) 449-1882
5
6      Counsel for Plaintiffs, Trustees of the Southern California
       IBEW-NECA Pension Plan, et al.
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11     TRUSTEES OF THE SOUTHERN                         CASE NO.: 2:19-cv-6723
       CALIFORNIA IBEW-NECA PENSION
12     PLAN, TRUSTEES OF THE SOUTHERN                   COMPLAINT FOR:
       CALIFORNIA IBEW-NECA DEFINED
13     CONTRIBUTION TRUST FUND,
       TRUSTEES OF THE SOUTHERN                         1.   BREACH OF WRITTEN
14     CALIFORNIA IBEW-NECA HEALTH                           COLLECTIVE BARGAINING
       TRUST FUND, TRUSTEES OF THE
15     SOUTHERN CALIFORNIA IBEW-NECA                         AGREEMENT AND
       SUPPLEMENTAL UNEMPLOYMENT                             RELATED TRUST
16     BENEFIT TRUST FUND, TRUSTEES OF                       AGREEMENTS
       THE LOS ANGELES COUNTY
17     ELECTRICAL EDUCATIONAL AND
       TRAINING TRUST FUND, TRUSTEES                    2.   VIOLATION OF §515 of
18     OF THE NATIONAL ELECTRICAL                            ERISA
       BENEFIT FUND, TRUSTEES OF
19     SOUTHERN CALIFORNIA IBEW-NECA
       LABOR-MANAGEMENT
20     COOPERATION COMMITTEE,
       TRUSTEES OF THE NATIONAL NECA-
21     IBEW LABOR-MANAGEMENT
       COOPERATION COMMITTEE TRUST
22     FUND, NATIONAL ELECTRICAL
       INDUSTRY FUND, and LOS ANGELES
23     ELECTRICAL WORKERS CREDIT
       UNION,
24              Plaintiffs,
25               v.
26     ROBNETT ELECTRIC, INC., a California
       corporation,
27
28                    Defendant.

                                                 -1 -
                                                                                 COMPLAINT
       1369836
     Case 2:19-cv-06723-SVW-KS Document 1 Filed 08/02/19 Page 2 of 11 Page ID #:2



1      Plaintiffs complain and allege as follows:
2                                  JURISDICTION AND VENUE
3                1.   This Court has jurisdiction of this case pursuant to § 502(e)(1) of the
4      Employee Retirement Income Security Act of 1974, as amended (“ERISA”) [29 U.S.C.
5      § 1132(e)(1)], which grants the United States District Courts jurisdiction over civil
6      actions brought by a fiduciary pursuant to § 502(a)(3) of ERISA [29 U.S.C. §
7      1132(a)(3)] to redress violations or enforce the terms of ERISA or an employee benefit
8      plan governed by ERISA. Such jurisdiction exists without respect to the amount in
9      controversy or the citizenship of the parties, as provided in § 502(f) of ERISA [29
10     U.S.C. § 1132(f)].
11               2.   This Court also has jurisdiction of this case pursuant to § 301(a) of the
12     Labor Management Relations Act of 1947, as amended (“LMRA”) [29 U.S.C. §
13     185(a)], which grants the United States original jurisdiction over suits for violation of
14     contracts between an employer and a labor organization in an industry affecting
15     commerce, without respect to the amount in controversy and the citizenship of the
16     parties.
17               3.   Venue is proper in this Court pursuant to § 502(e)(2) of ERISA [29 U.S.C.
18     § 1132(e)(2)], and § 301(a) of the LMRA [29 U.S.C. § 185(a)], in that this is the district
19     in which the Plaintiff Trust Funds are administered, in which the relevant acts took
20     place, and in which moneys are due and payable.
21               4.   To the extent this Complaint sets forth any state law claims, this Court has
22     supplemental jurisdiction over those claims pursuant to 28 U.S.C. § 1367(a).
23                                             PARTIES
24               5.   Plaintiffs, Trustees of the Southern California IBEW-NECA Pension
25     Plan, Trustees of the Southern California IBEW-NECA Defined Contribution Trust
26     Fund, Trustees of the Southern California IBEW-NECA Health Trust Fund, Trustees
27     of the Southern California IBEW-NECA Supplemental Unemployment Benefit Trust
28     Fund, Trustees of the Los Angeles County Electrical Educational and Training Trust

                                                    -2 -
                                                                                      COMPLAINT
       1369836
     Case 2:19-cv-06723-SVW-KS Document 1 Filed 08/02/19 Page 3 of 11 Page ID #:3



1      Fund, Trustees of the National Electrical Benefit Fund (“NEBF”), Trustees of the
2      Southern California IBEW-NECA Labor-Management Cooperation Committee (“So.
3      Cal. LMCC”), and Trustees of the National NECA-IBEW Labor-Management
4      Cooperation Committee Trust Fund (“National LMCC”) are the Trustees of express
5      trusts (“Trusts”) created pursuant to written Declarations of Trust (“Trust
6      Agreements”). Except for the NEBF and National LMCC, the Trust Agreements are
7      between various chapters of the International Brotherhood of Electrical Workers
8      (“IBEW”), including Local No. 11 (“Local 11”), and various chapters, including the
9      Los Angeles County chapter, of the National Electrical Contractors Association
10     (“NECA”), an employer association in the electrical industry in Southern California.
11     For the NEBF and the National LMCC, the Trust Agreements are between the National
12     Union of IBEW and the National NECA. The Trusts are now, and were at all times
13     material to this action, Labor-Management multiemployer trusts created and
14     maintained pursuant to §302(c)(5) of the LMRA [29 U.S.C. §186(c)(5)], except for the
15     So. Cal. LMCC and the National LMCC, which are Trusts created and maintained
16     pursuant to the Labor-Management Relations Act of 1947, as amended, and the Labor-
17     Management Cooperation Act of 1975. Plaintiffs, as Trustees of the express Trusts
18     (except for the Trustees of the So. Cal. LMCC and the National LMCC), are
19     “fiduciar[ies]” with respect to the Trusts as defined in Section 3(21)(A) of ERISA [29
20     U.S.C. §1002(21)(A)]. The Trusts are administered by the Trustees of the Trusts in
21     Los Angeles County. Plaintiff, Los Angeles Electrical Workers Credit Union, is a state
22     chartered credit union that collects employee authorized vacation payments pursuant
23     to collective bargaining agreements entered into by Local 11 of the IBEW. Plaintiff,
24     National Electrical Industry Fund, is administered by NECA and collects industry
25     advancement funds pursuant to various collective bargaining agreements entered into
26     by various local unions of the IBEW and various chapters of NECA. Collectively, all
27     Plaintiffs are referred to herein as the “Plaintiffs.”
28     ///

                                                    -3 -
                                                                                  COMPLAINT
       1369836
     Case 2:19-cv-06723-SVW-KS Document 1 Filed 08/02/19 Page 4 of 11 Page ID #:4



1                6.      Trustees are informed and believe, and thereon allege, that at all times
2      material herein, Defendant, Robnett Electric, Inc. (“Employer”) was and is a California
3      corporation with its principal place of business in Los Angeles, California.
4                      BARGAINING AGREEMENTS AND STATUS OF PARTIES
5                7.      Trustees are informed and believe, and thereon allege, that on or about
6      December 6, 1991, Employer signed a letter of assent wherein it agreed to be bound to
7      a collective bargaining agreement known as the Inside Wiremen’s Agreement entered
8      into by the Los Angeles County Chapter of NECA and Local 11 (“Master Agreement”).
9                8.      Trustees are informed and believe, and thereon allege, that the terms and
10     provisions of the Trust Agreements are incorporated by reference into the Master
11     Agreement, and/or that Employer is otherwise bound to the terms and provisions of the
12     Trust Agreements.
13               9.      At all times material herein, Employer has been obligated to the terms and
14     provisions of the Master Agreement and Trust Agreements.
15               10.     Trustees are informed and believe, and thereon allege, that Employer is
16     an “employer” as that term is defined in the Master Agreement and/or related Trust
17     Agreements. Trustees are informed and believe, and thereon allege, that Employer is
18     an “employer” as defined and used in Section 3(5) of ERISA [29 U.S.C. § 1002(5)],
19     and, therefore, Employer is “obligated to make contributions to a multiemployer plan”
20     within the meaning of Section 515 of ERISA [29 U.S.C. § 1145]. Trustees are
21     informed and believe, and thereon allege, that Employer is also an “employer” engaged
22     in “commerce” in an “industry affecting commerce,” as those terms are defined and
23     used in Sections 501(1) and 501(3) of the LMRA [29 U.S.C. §§ 142(1) and 142(3)],
24     and within the meaning and use of Section 301(a) of the LMRA [29 U.S.C. § 185(a)].
25     ///
26     ///
27     ///
28     ///

                                                      -4 -
                                                                                        COMPLAINT
       1369836
     Case 2:19-cv-06723-SVW-KS Document 1 Filed 08/02/19 Page 5 of 11 Page ID #:5



1                                   FIRST CLAIM FOR RELIEF
2                      (BREACH OF WRITTEN COLLECTIVE BARGAINING
3                      AGREEMENT AND RELATED TRUST AGREEMENTS)
4                11.   Trustees hereby refer to, and incorporate herein by reference, paragraphs
5      1 through 10, above.
6                12.   Trustees are informed and believe, and thereon allege, that by the terms
7      and provisions of the Master Agreement and/or related Trust Agreements, and at all
8      times material herein, Employer agreed, and is and was obligated, to:
9                      12.1. Prepare and submit true, complete and accurate written monthly
10     contribution reports to Trustees on or before a date certain of the calendar month
11     following the month in which the contributions and other amounts accrued showing: i)
12     the identities of employees performing work covered by the Master Agreement and/or
13     the Trust Agreements, ii) the number of hours worked by these employees, iii) the rates
14     of pay, iv) character of hours worked (e.g., straight time, over-time, etc.), and v) based
15     upon the hours worked or amounts paid to employees, the proper calculation of the
16     fringe benefit contributions, benefits and/or withholdings attributable to the same
17     employees.
18                     12.2. Pay to Trustees fringe benefit contributions, benefits and/or
19     withholdings on a monthly basis, and at specified rates for each hour worked by
20     applicable employees. These amounts are considered delinquent if not received by
21     Trustees by the fifteenth of the month succeeding the month in which the work was
22     performed. These amounts are due and payable at Trustees’ administrative offices in
23     Commerce, California.
24                     12.3. Permit Trustees and its agents to conduct audits of payroll and
25     related records in order to determine if fringe benefit contributions and other amounts
26     have been properly paid to Trustees pursuant to the Master Agreement and/or the
27     related Trust Agreements.
28     ///

                                                   -5 -
                                                                                     COMPLAINT
       1369836
     Case 2:19-cv-06723-SVW-KS Document 1 Filed 08/02/19 Page 6 of 11 Page ID #:6



1                13.   Employer has breached the Master Agreement and/or the related Trust
2      Agreements by failing to submit, or timely submit, monthly contribution reports and/or
3      pay fringe benefit contributions during the months of April 2019 through June 2019.
4      As a result, Employer owes the Trustees unpaid fringe benefit contributions of at least
5      $113,555.78 for work performed in May 2019 and June 2019. The exact amount of
6      unpaid contributions will be established by proof at the trial herein.
7                14.   Trustees are informed and believe, and thereon allege, that on an ongoing
8      basis, Employer will and has continued to fail to pay to Trustees the required fringe
9      benefit contributions and other amounts owed. The amount of the additional unpaid
10     contributions and other amounts owed will be established by proof at the trial herein.
11               15.   As of the date of filing this Complaint, Employer is “delinquent,” as that
12     term is used in the Master Agreement and/or related Trust Agreements.
13               16.   Pursuant to the Master Agreement, related Trust Agreements and/or §
14     502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], Employer is obligated to pay to Trustees
15     liquidated damages for the detriment caused by the failure of Employer to pay or to
16     pay in a timely manner fringe benefit contributions owed to Trustees. Trustees are
17     informed and believe, and thereon allege, that there is due and payable from Employer
18     to Trustees liquidated damages in an amount that will be established by proof at the
19     trial herein related to Employer’s failure to pay, or failure to timely pay, contributions
20     for the work months of April 2019 through at least June 2019, and on an ongoing basis.
21               17.   Pursuant to the Master Agreement, related Trust Agreements and/or
22     § 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], Employer owes Trustees interest on
23     all unpaid or untimely paid fringe benefit contributions and related amounts from the
24     dates the sums were originally due to Trustees to the date of judgment and post-
25     judgment. Trustees are informed and believe, and thereon allege, that there is due and
26     payable from Employer to Trustees interest in an amount that will be established by
27     proof at the trial herein related to Employer’s failure to pay, or failure to timely pay,
28     ///

                                                    -6 -
                                                                                      COMPLAINT
       1369836
     Case 2:19-cv-06723-SVW-KS Document 1 Filed 08/02/19 Page 7 of 11 Page ID #:7



1      contributions for the work months of April 2019 through June 2019, and on an ongoing
2      basis.
3                18.   By the Master Agreement, related Trust Agreements and/or § 502(g)(2)
4      of ERISA [29 U.S.C. § 1132(g)(2)], Employer is obligated to pay all legal and auditing
5      costs, if any, in connection with any delinquency, whether incurred before or after
6      litigation is or was commenced.
7                19.   It has been necessary for Trustees to engage legal counsel and incur costs
8      for the purpose of collecting said contributions and other amounts, and Trustees are
9      entitled to their reasonable attorneys’ fees in connection therewith. Trustees may also
10     incur audit costs in connection with Employer’s delinquency. The exact amount of the
11     legal fees and costs due and payable, and audit costs that may be incurred, have not
12     been ascertained at this time. These amounts shall be established by proof at trial.
13               20.   Pursuant to § 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], the Court may
14     grant such other legal or equitable relief as the Court deems appropriate. As part of
15     Trustees’ judgment, Trustees request the Court to:
16                     20.1. Order Employer, its representatives, agents and associates, to
17     provide a full and complete accounting for, and tracing the use of, all unpaid amounts
18     owed pursuant to the Master Agreement and Trust Agreements, and identify all
19     property, real or personal, tangible or intangible, that are the profits from the unpaid
20     amounts, whether in whole or in part, of the use of any sums owed to Trustees;
21                     20.2. Order Employer, its representatives, agents and associates, to post
22     and deliver either a good faith deposit, or a performance bond issued in favor of
23     Trustees, in an amount determined by the Court to be appropriate;
24                     20.3. Order the creation of a constructive trust for the full amount
25     determined to be due Trustees on all applicable property of Employer, and order the
26     transfer of the applicable property to Trustees; and
27                     20.4. Order Employer, its representatives, agents and associates, to pay
28     to Trustees all amounts due Trustees, including, but not limited to, the unpaid

                                                    -7 -
                                                                                      COMPLAINT
       1369836
     Case 2:19-cv-06723-SVW-KS Document 1 Filed 08/02/19 Page 8 of 11 Page ID #:8



1      contributions, benefits, withholdings, damages, legal fees, audit fees and other
2      expenses and damages incurred.
3                21.   Plaintiffs are also seeking injunctive relief, including, but not limited to, a
4      Temporary Restraining Order, Preliminary Injunction and/or Permanent Injunction:
5                      21.1. Ordering Employer to submit the required monthly contribution
6      reports and remit the appropriate fringe benefit contributions and other amounts owed
7      to Trustees on an ongoing basis;
8                      21.2. Enjoining Employer from continuing to violate its duties under
9      ERISA (by failing to submit to an audit, and/or failing to submit the required monthly
10     contribution reports and remit the appropriate fringe benefit contributions and other
11     amounts owed to Trustees on an ongoing basis); and
12                     21.3. Enjoining Employer from employing employees covered under the
13     Master Agreement and related Trust Agreements without properly reporting and
14     remitting to Trustees the amounts owed to Trustees pursuant to those agreements.
15                                  SECOND CLAIM FOR RELIEF
16                                (VIOLATION OF §515 OF ERISA)
17               22.   Trustees hereby refer to, and incorporate herein by reference, paragraphs
18     1 through 21, inclusive of sub-paragraphs, above.
19               23.   Section 515 of ERISA [29 U.S.C. § 1145], provides “[e]very employer
20     who is obligated to make contributions to a multiemployer plan under the terms of the
21     plan or under the terms of a collectively bargained agreement shall, to the extent not
22     inconsistent with law, make such contributions in accordance with the terms and
23     conditions of such plan or such agreement.”
24               24.   Employer is an “employer” as defined and used in § 3(5) of ERISA [29
25     U.S.C. § 1002(5)], and is “obligated to make contributions to a multiemployer plan”
26     within the meaning and use of § 515 of ERISA [29 U.S.C. § 1145].
27               25.   Trustees are informed and believe, and thereon allege, that Employer
28     violated its statutory mandated obligation to timely pay fringe benefit contributions and

                                                      -8 -
                                                                                          COMPLAINT
       1369836
     Case 2:19-cv-06723-SVW-KS Document 1 Filed 08/02/19 Page 9 of 11 Page ID #:9



1      other amounts to Trustees. Trustees are informed and believe, and thereon allege, that
2      there is due and payable from Employer the fringe benefit contributions and other
3      amounts set forth in paragraphs 13 through 19, above.
4                26.   Employer failed to timely cure its violation, and has since continued to
5      violate its statutory obligations.
6                27.   Pursuant to § 502(g)(2) of ERISA [29 U.S.C. § 1132(g)(2)], in any action
7      by a fiduciary in which judgment is found in favor of the Plan, the Court shall award
8      the Plan: (i) the unpaid contributions, (ii) interest on the unpaid contributions, (iii) an
9      amount equal to the greater of, (a) interest on the unpaid contributions or (b) liquidated
10     damages provided for under the Plan in an amount not in excess of 20% (or such higher
11     percentage as may be permitted under federal or state law) of the amount determined
12     by the Court to be unpaid contributions, (iv) reasonable attorneys’ fees and costs, and
13     (v) such other legal or equitable relief as the Court deems appropriate. The exact
14     amount of the unpaid contributions, benefits, withholdings, damages, reasonable
15     attorneys’ fees, court costs, interest, liquidated damages, audit fees, and other expenses
16     allowed by federal statute and owed by Employer to Trustees has not been ascertained
17     at this time. These amounts shall be established by proof at the time of trial.
18               28.   As part of Trustees’ judgment, Trustees shall also request the relief set
19     forth in paragraphs 20-21, inclusive of sub-paragraphs, above.
20                                                 PRAYER
21               WHEREFORE, Plaintiffs pray for judgment as follows:
22               1.    For unpaid fringe benefit contributions totaling at least $113,555.78, other
23     damages, liquidated damages, and other amounts due in amounts proved at the time of
24     trial;
25               2.    For interest at the applicable rate on all amounts due from their respective
26     due dates and thereafter post-judgment;
27               3.    For audit costs incurred;
28               4.    For reasonable attorneys’ fees;

                                                     -9 -
                                                                                       COMPLAINT
       1369836
 Case 2:19-cv-06723-SVW-KS Document 1 Filed 08/02/19 Page 10 of 11 Page ID #:10



1              5.   For costs of suit incurred herein;
2              6.   For such additional relief as this Court deems just and proper, including,
3    but not limited to, the following:
4                   6.1.   An Order directing Employer, its representatives, agents and
5    associates, to provide a full and complete accounting for, and tracing the use of, all
6    unpaid amounts owed pursuant to the Master Agreement and Trust Agreements, and
7    identify all property, real or personal, tangible or intangible, that are the profits from
8    the unpaid sums due, whether in whole or in part, of the use of any unpaid amounts
9    owed;
10                  6.2.   An Order directing Employer, its representatives, agents and
11   associates, to post and deliver either a good faith deposit, or a performance bond issued
12   in favor of Trustees, in an amount determined by the Court to be appropriate;
13                  6.3.   An Order for the creation of a constructive trust in favor of Trustees
14   on all applicable property of Employer, up to the full amount found due by Employer
15   to Trustees, and an Order for the transfer of the applicable property to Trustees; and
16                  6.4.   An Order directing Employer, its representatives, agents and
17   associates, to pay to Trustees all amounts due Trustees, including, but not limited to,
18   the unpaid contributions, benefits, withholdings, damages, legal fees, audit fees and
19   other expenses and damages incurred.
20             7.   For injunctive relief, including but not limited to a Temporary Restraining
21   Order, Preliminary Injunction and/or Permanent Injunction:
22                  7.1    Ordering Employer to submit the required monthly contribution
23   reports and remit the appropriate fringe benefit contributions and other amounts due to
24   Trustees on an ongoing basis;
25                  7.2    Enjoining Employer from continuing to violate its duties under
26   ERISA (by failing to submit to an audit and failing to submit the required monthly
27   contribution reports and remit the appropriate fringe benefit contributions and other
28   amounts due to Trustees on an ongoing basis); and

                                                  - 10 -
                                                                                     COMPLAINT
     1369836
 Case 2:19-cv-06723-SVW-KS Document 1 Filed 08/02/19 Page 11 of 11 Page ID #:11



1                    7.3    Enjoining Employer from employing employees covered under the
2    Master Agreement and related Trust Agreements without properly reporting and
3    making the required payments to Trustees.
4
5     DATED: August 1 , 2019                    LAQUER URBAN CLIFFORD & HODGE LLP
6
                                                By: /s/ Susan Graham Lovelace
7                                                     Susan Graham Lovelace
8                                                     Attorneys for Plaintiffs
9
10
11                                   WAIVER OF JURY TRIAL
12             Plaintiffs hereby waive a jury trial in this action.
13
14    DATED: August 1, 2019                     LAQUER URBAN CLIFFORD & HODGE LLP

15                                              By /s/ Susan Graham Lovelace
16                                                   Susan Graham Lovelace
                                                     Attorneys for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28

                                                    - 11 -
                                                                                 COMPLAINT
     1369836
